Exhibit 10.25

 

 

February 6, 2001

 

Pam Britton

28092 Paseo Rincon

Mission Viejo, CA  92692

 

Dear Pam:

 

We are pleased to offer you the position of Executive Vice President of
Operations for Gloria Jean’s Gourmet Coffee.  This is a critical position with
responsibility for the successful operations of Gloria Jean’s franchisees.  As
you know, we are currently the second largest specialty Coffee Company in the
United States. We view this as a unique opportunity to create something really
special.

 

Our offer is as follows:

 

•

 

Base salary - $3,365.38 per week (paid on a bi-weekly basis) which equates to
$175,000 annually.

•

 

Incentive/Bonus plan - For the first year of employment only this award will pay
out a guaranteed amount of $52,500 at the end of 12 months of employment.  You
will then be eligible to participate in our Executive Vice President level
incentive plan, up to 30% of your annual base salary, which is paid based upon
achievement of specific financial goals agreed upon with the Chief Executive
Officer.  This award will be prorated for stub portion remaining of fiscal
2001/2002 only.

•

 

Stock Options - The Company will issue you options to purchase at least 20,000
shares of Diedrich Coffee.  The strike price of the shares will be the trailing
5 day average of the price of the shares from the day you begin employment. 
These options vest over 3 years at a rate of 33% per year.  The Board reviews
issuance of additional stock options annually. This option grant will be subject
to Board approval.

•

 

Vacation - You will be entitled to 3 weeks of vacation during your first year of
employment.  Additional vacation time will be earned as plan eligibility
requirements are met.

•

 

Benefits - You will participate in the company’s executive benefits plan. Your
initial salary will be increased $99.06 per bi-week to provide employee +1
coverage and deducted pretax to pay your portion of the premium.  The benefit
program may be modified from time to time.  Future changes to employee
contribution levels will be your responsibility.

•

 

401(k) participation based on plan eligibility criteria.

 

--------------------------------------------------------------------------------


 

•

 

Employment at will - you may resign at any time and Diedrich Coffee may
terminate your employment at any time, with or without cause or notice.

•

 

Termination not for cause - Should your employment be terminated for reasons
other than cause (cause meaning willful misconduct, repeated failure to perform
duties, fraud or dishonesty, felonious, or criminal acts), and you execute a
simple release of claims agreement you will be entitled to bi-weekly payments
equal to six months of your then current salary.  In any event, these payments
would cease if you accept other employment or accept work as an independent
contractor.  Additionally, this benefit would not apply in the event of your
death or inability to perform the job due to disability.

•

 

This position reports directly to the Mike Jenkins, Chief Executive Officer of
Diedrich Coffee.

•

 

Start date will be on or before February 26, 2001.

 

We look forward to your early response in becoming part of our team.  Please
confirm your acceptance of this offer by signing and returning an executed copy
to Matt Kimble.

 

Very truly yours,

 

 

 

J. Michael Jenkins

Chief Executive Officer, Diedrich Coffee Inc.

 

 

I accept the position of Executive Vice President of Operations for Gloria
Jean’s Gourmet Coffee, effective on or before February 26, 2001 on the above
terms and conditions.

 

 

 

 

 

 

Pamela Britton

Date

 

2

--------------------------------------------------------------------------------